NO. 07-03-0178-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  DECEMBER 10, 2004

                          ______________________________


                            OTHA LEE CRAIG, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

              NO. 02-12-5406; HONORABLE HAROLD PHELAN, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Otha Lee Craig appeals from his conviction for driving while intoxicated.

We affirm.


       As a pretrial matter, appellant filed a Special Plea of Double Jeopardy which alleged

that appellant had been placed in former jeopardy for the driving while intoxicated charge

by: (1) the Texas Department of License’s suspension of his driver’s license, (2) the United
States District Court Northern Division’s revocation, after a hearing, of his supervised

release, and (3) the State’s dismissal of a misdemeanor indictment before re-indicting

appellant for a felony. The trial court held a pretrial hearing concerning appellant’s special

plea at which the trial court denied the plea on the basis that, even if all the facts alleged

in the plea were assumed true, the plea did not present a legally sufficient claim of former

jeopardy.


       Following the trial court’s denial of the special plea and pursuant to a plea bargain,

appellant pled guilty to the felony charge of driving while intoxicated. The trial court honored

the plea bargain and sentenced appellant to incarceration in the Texas Department of

Criminal Justice, Institutional Division, for five years and fined appellant $500.


       Appellant was admonished, both orally and in writing, by the trial court. He signed

a guilty plea memorandum, which included written admonishments, stipulation of evidence,

and jury waiver, and pled guilty on the record while in open court. The trial court stated,

during appellant’s plea, that it would permit appellant to appeal the denial of his Special

Plea of Double Jeopardy and the court has certified appellant’s right to appeal the denial

of this written plea. TEX . R. APP . P. 25.2(a)(2), (d). Appellant has timely filed a notice of

appeal with this court and has been appointed appellate counsel.


       Counsel for appellant has filed a Motion to Withdraw as Counsel and a Brief in

Support thereof. In support of the motion to withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), the record has been diligently reviewed and that, in the opinion of counsel, the


                                              -2-
record reflects no reversible error or grounds upon which a meritorious appeal can be

predicated. Counsel thus concludes that the appeal is frivolous. Counsel has discussed

why, under the controlling authorities, there is no arguably reversible error in the trial court

proceedings or judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw as Counsel have been forwarded to appellant, and that counsel has

appropriately advised appellant of his right to review the record and file a pro se response.

Appellant has not filed a pro se response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). The record reveals no such grounds. We agree with appellate counsel that the

appeal is without merit.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.


                                                    Phil Johnson
                                                    Chief Justice


Do not publish.




                                              -3-